NO. 07-02-0043-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL E

                                   NOVEMBER 7, 2002

                          ______________________________


                     MICHAEL ANTHONY MARTINEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                   NO. 44,317-E; HONORABLE ABE LOPEZ, JUDGE

                          _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ.1


       This appeal was brought by appellant Michael Anthony Martinez after he entered

a plea of guilty to the offense of debit card abuse and was sentenced to serve 18 months

in a state jail facility. In pursuing his appeal, appellant gave a timely notice of his intent



       1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment. Tex. Gov’t Code Ann. § 75.002(a)(1) (Vernon Supp. 2002).
to appeal.


      Appellant, joined by his attorney, has now filed a motion in which he asks this court

to dismiss his appeal. The State has not contested the motion.


      Accordingly, because appellant has complied with the requisites of Rule 42.2 of the

Texas Rules of Appellate Procedure, we grant his motion to dismiss and do hereby dismiss

his appeal. Furthermore, because this is a voluntary request for dismissal, no motions for

rehearing will be entertained, and our mandate will issue forthwith.



                                                John T. Boyd
                                                Senior Justice

Do not publish.




                                            2